DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, a method for performing a multi-dimensional vector search and providing a heuristics backed insight engine, the method comprising the steps of: accessing an at least one data set on a transactional data store, said at least one data set containing information pertaining to a plurality of subscribers, each of said plurality of subscribers corresponding to a unique subscriber identifier; requesting a data from a plurality of categories of information from said at least one data set stored on said transactional data store; determining a range of integers to represent each of said plurality of categories of information, thereby allocating a magnitude of bits to represent a total number of possibilities of values associated with said plurality of categories of information for each of said plurality of subscribers; calculating a plurality of subscriber spatial search vector numbers, one of said plurality of subscriber spatial search vector numbers for each of said plurality of subscribers, having thereon each of said plurality of 
For at least similar reasons, independent claim 12 is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8/14/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154